



EXHIBIT 10.33
KAR Auction Services, Inc.


2009 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
2017 AWARD


THIS AGREEMENT (the “Agreement”) is made between KAR Auction Services, Inc., a
Delaware corporation (the “Company”), and [NAME] (the “Recipient”) pursuant to
the KAR Auction Services, Inc. 2009 Omnibus Stock and Incentive Plan, as amended
(the “Plan”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Plan. The parties hereto agree as
follows:


1.    Grant of Restricted Stock Units. The Company hereby grants to the
Recipient [_______] Restricted Stock Units (the “Award”) as of [___________],
2017 (the “Grant Date”), subject to the terms and conditions of the Plan and
this Agreement. The Restricted Stock Units shall vest based on the Company’s
performance described in Section 4 and pursuant to the terms of this Agreement.
A “Restricted Stock Unit” is an “Other Share-Based Award” under the Plan and
each Restricted Stock Unit entitles the Recipient to a share of Common Stock
upon vesting subject to the terms of this Agreement.
2.    Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law. The Recipient shall have no rights in the
Common Stock underlying the Restricted Stock Units until the Award vests as
described in Section 4 below or as otherwise provided in the Plan or this
Agreement. The Recipient shall not have any voting rights with respect to the
Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.
4.    Period of Restriction. Subject to the Company achieving Operating Adjusted
Net Income of more than $100,000,000 in its 2017 fiscal year (the “Performance
Threshold”), the Recipient’s continuous employment with the Company through the
following dates and the other provisions of the Plan and this Agreement, unless
vested or forfeited earlier as described in Section 5 or 6 of this Agreement, as
applicable, (i) one-third (1/3) of the Award shall become vested on the first
anniversary of the Grant Date, (ii) an additional one-third (1/3) of the Award
shall become vested on the second anniversary of the Grant Date and (iii) the
final one-third (1/3) of the Award shall become vested on the third anniversary
of the Grant Date. If the Company fails to achieve the Performance Threshold, no
amounts will vest and the Award shall immediately terminate and be forfeited by
the Recipient.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the


        





--------------------------------------------------------------------------------





Recipient’s Restricted Stock Unit Account. Such shares of Common Stock shall be
paid to the Recipient as soon as practicable after the vesting date and, if
applicable, certification by the Committee that the performance criteria have
been met, but in no event later than March 15 of the year following the year in
which the shares became vested.
“Operating Adjusted Net Income” shall mean the Company’s operating adjusted net
income as reported in the Company's earnings release or annually to the Board of
Directors in the event adjusted earnings per share is not included in a publicly
released document.


5.    Termination of Employment.
(a)    If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates on account of the Recipient’s death or Disability, then all unvested
Restricted Stock Units outstanding as of the date of such termination of
employment shall immediately vest in full.
(b)    If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates by reason of the Recipient’s Retirement or Early Retirement Date (as
defined below) and provided that the performance criteria in Section 4 is met as
certified by the Committee, then all unvested Restricted Stock Units that would
have vested in the 12 months following his or her termination date will
immediately vest, with (1) all Restricted Stock Units vesting that were
scheduled to vest on the first anniversary of the Grant Date occurring in such
12 month period and (2) a pro rata amount of the Restricted Stock Units vesting
that were scheduled to vest on the next anniversary of the Grant Date occurring
thereafter (if any), equal to (A) the total number of unvested Restricted Stock
Units that would have vested on such anniversary of the Grant Date, multiplied
by (B) a fraction, the numerator of which is the number of full calendar months
after the anniversary of the Grant Date described in (1) above, once the
additional 12 months of post-termination vesting credit has been applied, and
the denominator of which is 12. For purposes of clarity and as an example of the
application of the additional 12 months of vesting credit described above, if a
Recipient terminates employment by reason of Retirement or an Early Retirement
Date 18 months after the Grant Date (and the performance criteria in Section 4
has been met), the Recipient will immediately vest in (i) the Restricted Stock
Units scheduled to vest on the 2nd anniversary of the Grant Date and (ii) 6/12
(or ½) of the Restricted Stock Units scheduled to vest on the 3rd anniversary of
the Grant Date. The Recipient’s “Early Retirement Date” is the date of his or
her voluntary termination of employment after attaining a combination of years
of age and service with the Company and its Affiliates of at least 70, with a
minimum age of 60; provided, that, notwithstanding any language to the contrary
in the Plan, the Recipient’s years of service with a company prior to it
becoming an Affiliate will qualify as service towards attainment of an Early
Retirement Date if and only if the Recipient has provided at least five years of
service with the Company or another company that was an Affiliate at the time of
service.
(c)     If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates for any reason other


2
        





--------------------------------------------------------------------------------





those set forth in Section 5(a) and 5(b) above or Section 6 below, then the
Recipient shall forfeit any unvested Restricted Stock Units outstanding as of
the date of such termination of employment.
6.    Vesting upon Change in Control. Upon a Change in Control occurring from
the Grant Date until the third anniversary of the Grant Date and prior to the
Recipient’s termination of employment with the Company and its Affiliates, (i)
the Performance Threshold shall be deemed achieved and (ii) all unvested
Restricted Stock Units may be assumed or replaced by the Company or its
successor with a substantially similar equity or cash incentive award and the
same vesting terms as the unvested Restricted Stock Units. If such unvested
Restricted Stock Units are assumed or replaced in a Change in Control and the
Recipient’s employment with the Company or its successor is terminated without
Cause or by the Recipient for Good Reason (as defined in the Recipient’s
employment agreement with the Company, to the extent applicable) prior to the
third anniversary of the Grant Date, the assumed or replaced award shall become
fully vested on the date of such termination of employment and shall be paid to
Recipient as soon as administratively feasible thereafter (but in no event later
than March 15 of the year following the year in which the such termination of
employment occurs). To the extent any unvested Restricted Stock Units are not
assumed or replaced by the Company or its successor upon a Change in Control as
set forth above, then such unvested Restricted Stock Units shall immediately
become vested on the date of such Change in Control and shall be paid to the
Recipient as soon as administratively feasible thereafter (but in no event later
than March 15 of the year following the year in which such Change in Control
occurs).
7.    Adjustment in Capitalization. In the event of any change in the Common
Stock through stock dividends or stock splits, a corporate split-off or
split-up, or recapitalization, merger, consolidation, exchange of shares, or a
similar event, the number of Restricted Stock Units subject to this Agreement
shall be equitably adjusted by the Committee.
8.    Delivery of Stock Certificates. Subject to the requirements of Sections 9
and 10 below, the Company may, if applicable, cause to be issued and delivered
to a brokerage account for the benefit of the Recipient certificates or
electronic book entry credit for the shares of Common Stock that correspond to
the vested Restricted Stock Units.
9.    Tax Withholding. Whenever Common Stock is to be issued, a payment is to be
made, or any other vesting or payment event occurs under this Agreement, the
Company or any Subsidiary shall withhold, or, with the consent of the Committee,
require the Recipient to remit to the Company or such Subsidiary, an amount
sufficient to satisfy the federal, state, and local withholding tax requirements
relating to such transaction, and the Company or such Subsidiary may defer any
payment or issuance of Common Stock until such requirements are satisfied;
provided that the amount of any such withholding shall not exceed the maximum
statutory withholding rate applicable with respect to the Recipient.
10.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who satisfies the eligibility requirements outlined in the Plan
and the Committee’s administrative procedures. The future value of Common Stock
acquired under the Plan is unknown and could increase or decrease.


3
        





--------------------------------------------------------------------------------





Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.


11.    No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Recipient’s employment at any time, or confer upon the Recipient any right
to continue in the employ of the Company or any Subsidiary.
12.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of employment” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
13.    Dividend Equivalents. If the Company declares a cash dividend on its
shares, then, on the payment date of the dividend, the Recipient will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of Restricted Stock Units credited to the
Recipient through the record date. The dollar amount credited to the Recipient
under the preceding sentence will be credited to an account (“Dividend Account”)
established for the Recipient for bookkeeping purposes only on the books of the
Company. The amounts credited to the Dividend Account will be credited as of the
last day of each month with interest, compounded monthly, until the amount
credited to the Dividend Account is paid to the Recipient. The rate of interest
credited under the previous sentence will be the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each quarter on an annual basis. The balance in the Dividend
Account will be subject to the same terms regarding vesting and forfeiture as
the Recipient’s Restricted Stock Units awarded under the accompanying letter and
this document, and will be paid in cash in a single sum at the time that the
shares of Common Stock associated with the Recipient’s Restricted Stock Units
are delivered (or forfeited at the time that the Recipient’s Restricted Stock
Units are forfeited).
14.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.


4
        





--------------------------------------------------------------------------------





15.    Amendment. The Committee may at any time amend, modify or terminate this
Agreement; provided, however, that no such action of the Committee shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Committee, to the extent it deems necessary or advisable
in its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement so that the Award qualifies for
exemption from or complies with Code Section 409A; provided, however, that the
Committee and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.
16.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such policies, rules and
regulations as the Committee may adopt for administration of the Plan, including
but not limited to any stock ownership and stock holding guidelines. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate for the administration of
the Plan and this Agreement, all of which shall be binding upon the Recipient.
Any inconsistency between this Agreement and the Plan shall be resolved in favor
of the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.
17.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
18.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of Indiana, County of Hamilton,
United States of America, including the Federal Courts located therein (should
Federal jurisdiction exist).
19.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation or
otherwise.
20.    Erroneously Awarded Compensation. This Award shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.
[signature page follows]


5
        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Recipient and the Company have executed this Agreement
as of this ___ day of [________], 2017.






_______________________________
KAR AUCTION SERVICES, INC.


By: _______________________________


[NAME]
Its: _______________________________











6
        



